DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: Page 14, line 18 of the specification as filed (equivalent to paragraph [0048] of Pre-Grant Publication US 2022/0051026 A1) discloses “As an example, an object may initially be detected in zone 1 of the first collection of zones 211.” However, there is no collection of zones 211 found in Fig. 2C. The collection of zones in Fig. 2C is labeled 221 and this nomenclature should be used in the specification location described above.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1, 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the plurality of zones comprising a first collection of zones that is parallel to a second collection of zones, the first collection of zones comprising the first zone and a second zone” comprises new matter. The Examiner requests the applicant to show evidence of the language describing the “first collection of zones that is parallel to a second collection of zones” in the specification.

Claims 1-4, 11, 13-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al., (US 9,449,506) in view of Wang (US 2021/0133491) and further in view of Takashi Habe (English Translation of Japanese Publication Number JP 2019062531 A as attached) (hereinafter “Habe”).

Regarding claim 1: Whiting teaches a system for detecting an object using one or more sensors [Col 1, lines 16-17 teach: systems typically utilize sensors], the system comprising:
a processor circuit [Col 15, lines 1-8 teach: they may be implemented in conjunction with a special purpose computer, a programmed microprocessor or microcontroller and peripheral integrated circuit element (s)]; and a memory circuit for storing one or more instructions that, when performed by the processor, configure the processor to perform operations [Col 15, lines 14-17 teach: Some of these devices include processors (e.g., a single or multiple microprocessors or general processing 15 units), memory, nonvolatile storage, input devices, and output devices.] comprising:
detecting an object in a first zone of a plurality of zones of an area, [Col 4, line 47 teaches: detecting a presence of objects; and Col 4, lines 30-32 teach: the pedestrian detection zone 104 is shown below user-drawn vehicular and bicycle detection zones 105 in the field of view 112.], the plurality of zones comprising a first collection of zones that is parallel to a second collection of zones, the first collection of zones comprising the first zone and a second zone [See Fig 6, elements 195 are analogous to collections while elements 105 are analogous to zones].
determining that the object has moved from the first zone to the second zone [Col 11, lines 30-31 teach: as they move all the way through the pedestrian detection zone 104].
However, it does not appear that Whiting explicitly teaches determining whether movement of the object from the first zone to the second zone fails to satisfy a zone transition criterion for updating a count value in response to determining that the object has passed through a given zone in the second collection of zones, that is parallel to the first collection of zones, between being determined to move from the first zone to the second zone of the first collection of zones; determining whether an amount of time taken for the object to move from the first zone to the second zone fails to satisfy a time criterion for updating the count value; and based on determining whether the movement of the object from the first zone to the second zone fails to satisfy the zone transition criterion and based on determining whether the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion, preventing the count value from being updated. 
In a related field of endeavor, Wang teaches determining whether movement of the object from the first zone to the second zone fails to satisfy a zone transition criterion for updating a count value, in response to determining that the object has passed through a given zone in the second collection of zones, that is parallel to the first collection of zones, between being determined to move from the first zone to the second zone of the first collection of zones [¶0110-0114, 0163, and 0226 describe object tracking and determining zone crossing and also if an object detect has not moved and its associated track has been static for a relatively long time, the object detected will be considered as part of the background, and therefore did not transition across the zones]. 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching of a zone transition criterion for updating a count value into Whiting’s system for detecting an object for the benefit, as taught by Wang, of accurately determining a tracked object in a manner that requires less computational complexity. [Wang, ¶0210]
However, it appears that Wang does not explicitly teach determining whether an amount of time taken for the object to move from the first zone to the second zone fails to satisfy a time criterion for updating the count value; and based on determining whether the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion, preventing the count value from being updated.
In a related field of endeavor, Habe teaches determining whether an amount of time taken for the object to move from the first zone to the second zone fails to satisfy a time criterion for updating the count value [¶0046 and 0050 teach: determining whether a person (who has passed a predetermined location) should be excluded from a passage count based on a staying time in a predetermined area; see also ¶0171 and 0176]. 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Habe’s teaching of a zone transition criterion for updating a count value into Whiting modified by Wang’s system for detecting an object for the benefit, as taught by Habe, of capability of calculating an accurate number of people suiting criteria from an image. [Habe, ¶0009]
In addition, Wang teaches based on determining whether the movement of the object from the first zone to the second zone fails to satisfy the zone transition criterion [¶0110-0114, 0163, and 0226 describing object tracking and determining zone crossing and also if an object detected has not moved and its associated track has been static for a relatively long time, the object detect will be considered as part of the background, and therefore did not transition across the zones].
However, it does not appear that Wang explicitly teaches based on determining whether the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion, preventing the count value from being.
In addition, Habe teaches based on determining whether the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion [¶0018, 0044, 0046, 0050 and 0177 describing excluding objects that are over the predetermined staying time in an area are excluded from the passage counts], preventing the count value from being updated [¶0018, 0044, 0046, 0050 and 0177 describing excluding objects after being counted passing through a predetermined area].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Wang teaches wherein the operations further comprise: determining that movement of a second object from the first zone to the second zone satisfies the zone transition criterion and time criterion [¶0110-01114 and 0217-0218 describe object tracking and determining zone crossing]; and 
in response to determining that the movement of the second object from the first zone to the second zone satisfies the zone transition criterion, updating the count value representing how many objects are in the area [¶0127-0128 and 0226 describe incrementing an exit counter for Individual B when Individual B passes through Zone 2 and then Zone 1 and using a time duration].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Wang teaches wherein the operations for updating the count value further comprise: incrementing or decrementing the count value in response to determining that the movement of the second object from the first zone to the second zone satisfies the zone transition criterion [¶0218 teaches zone crossing and counting].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition, Wang teaches wherein the operations further comprise: after the object moves from the first zone to the second zone, determining that the object was previously detected in the second zone at a point in time prior to the object being in the first zone [¶0110-0113 teach differentiating between the object going “in” and “out” and following the tracking of each object to keep a count for that object and other properties]; and 
in response to determining that the object was previously detected in the second zone, preventing the count value from being updated [¶0218 teaches where the count is updated when an object crosses between two zones, not for being in a zone; and ¶0065, 0073, 0096 teach tracks are merged from the same object of interest to prevent].

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 1.
In addition, Habe teaches wherein the operations further comprise: 
determining that the object remained in the first zone for less than a minimum threshold period of time before moving to the second zone to determine that the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion [¶0046, 0050, 0171, 0176-0178 teach that a person, who has passed from one area to another area, (i.e. passage from area A to area B in Fig. 6 and ¶0054-0055 and 0171), remained in area A for less than a minimum threshold period (i.e. less than a long stay time in area A) before moving to the second zone (i.e. zone B) fails to satisfy the time criterion (i.e. exclude for the passage count when the object’s determination time is equal to or longer than the predetermined long stay time in area A.)].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 13: the essence of the claim is taught above in the rejection of claim 1.
In addition, Wang teaches wherein determining that the object has moved from the first zone to the second zone comprises: determining whether the object is inside or outside of a defined polygon area for the first zone within the time criterion [¶0110-0113, 0165, 0218-0226, see Table 2]; and 
in response to determining that the object is outside of the defined polygon area for the first zone within the time criterion, determining that the object has moved to the second zone [¶0110-0113, 0165, 0218-0226, see Table 2].

Regarding claim 14: the essence of the claim is taught above in the rejection of claim 1.
In addition, Wang teaches wherein determining that the object has moved from the first zone to the second zone comprises: 
mapping one or more pixel positions of the object to one or more pixel positions of the first zone [¶0110-0113, 0165, 0218-0226, 0225-0230, see Table 2]; 
in response to determining that the one or more pixel positions of the object overlap the one or more pixel positions of the first zone, determining that the object is in the first zone zone [¶0110-0113, 0165, 0218-0226, 0225-0230, see Table 2]; and 
in response to determining that the one or more pixel positions of the object overlap one or more pixel positions of the second zone after overlapping the one or more pixel positions of the first zone, determining that the object has transitioned from the first zone to the second zone [¶0110-0113, 0165, 0218-0226, 0225-0230, see Table 2].

 Regarding claim 15: the claim is merely a method of using the system of claim 1. Whiting teaches a method [a method for accurately identifying and counting pedestrians, Background].  Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 16: the claim is merely a method of using the system of claim 2. Whiting teaches a method [a method for accurately identifying and counting pedestrians, Background].  Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 17: the claim is merely a method of using the system of claim 3. Whiting teaches a method [a method for accurately identifying and counting pedestrians, Background].  Therefore, the rejection of claim 3 applies equally to this claim.

Regarding claim 18: the claim is merely a method of using the system of claim 4. Whiting teaches a method [a method for accurately identifying and counting pedestrians, Background].  Therefore, the rejection of claim 4 applies equally to this claim.

Regarding claim 21: the claim is merely a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, configure the one or more processors to perform operations using the system of claim 1. Whiting teaches a non-transitory computer-readable medium [software that can be stored on a non-transitory computer-readable storage medium, executed on programmed general-purpose computer, Col 15, lines 22-24].  Therefore, the rejection of claim 1 applies equally to this claim.

Regarding claim 22: the claim is merely a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, configure the one or more processors to perform operations using the system of claim 2. Whiting teaches a non-transitory computer-readable medium [software that can be stored on a non-transitory computer-readable storage medium, executed on programmed general-purpose computer, Col 15, lines 22-24].  Therefore, the rejection of claim 2 applies equally to this claim.

Regarding claim 23: the claim is merely a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, configure the one or more processors to perform operations using the system of claim 3. Whiting teaches a non-transitory computer-readable medium [software that can be stored on a non-transitory computer-readable storage medium, executed on programmed general-purpose computer, Col 15, lines 22-24].  Therefore, the rejection of claim 3 applies equally to this claim.

Regarding claim 24: the claim is merely a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, configure the one or more processors to perform operations using the system of claim 4. Whiting teaches a non-transitory computer-readable medium [software that can be stored on a non-transitory computer-readable storage medium, executed on programmed general-purpose computer, Col 15, lines 22-24].  Therefore, the rejection of claim 4 applies equally to this claim.

Claims 5-6, 8-10, 12, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting modified by Wang in view of Habe and further in view of Ding et al., (US 2020/0380252).

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Whiting modified by Wang and in view of Habe explicitly teach determining that the object has moved from the second zone to a third zone of the plurality of zones.
In a related field of endeavor, Ding teaches determining that the object has moved from the second zone to a third zone of the plurality of zones [¶0019, 0025 and 0027 teaches determining that the object has moved from the first region to the second region and to the third region].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ding’s teaching of  determining that the object has moved from the second zone to a third zone into Whiting modified by Wang and in view of Habe’s system for detecting an object for the benefit, as taught by Ding, of robust detection and tracking of humans in the retail facility is achieved. [Ding, ¶0032]
In addition, Wang teaches storing a state of the object indicating a combination of movements across the plurality of zones [¶0113 teaches object track 76]; and 
in response to determining that the combination of movements of the object satisfies the zone transition criterion and the time criterion, updating the count value [¶0217-0218 teach: incrementing an exit counter for individual B when individual B passes through Zone 2 and then Zone 1].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 5.
In addition, Ding teaches wherein the combination of movements comprises a first transition indicating movement of the object from the first zone to the second zone that is adjacent to the first zone sequentially followed by a second transition indicating movement of the object from the second zone to the third zone that is adjacent to the second zone [¶0017, 0019, 0025, 0027, 0044-0015, 0055 and see Fig 2 which teach: tracking the object’s path fronm a first region to a second region to a third region].
The motivation to combine is the same as for claim 5. [See teaching above].

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Whiting modified by Wang and in view of Habe explicitly teach wherein the first and third zones are in a first collection of adjacent zones are adjacent zones and the second zone is in a second collection of adjacent zones are adjacent zones, the first collection of adjacent zones being parallel to the second collection of adjacent zones.
In a related field of endeavor, Ding teaches wherein the first and third zones are in a first collection of adjacent zones are adjacent zones and the second zone is in a second collection of adjacent zones are adjacent zones, the first collection of adjacent zones being parallel to the second collection of adjacent zones [See Fig 2 which teaches: region 214 is a collection of adjacent zones to region 212, and region 212 is a collection of adjacent zones to region 214, where region 214 is parallel to 212].
The motivation to combine is the same as for claim 5. [See teaching above].

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 8.
In addition, Whiting teaches wherein the first collection of adjacent zones comprises a first car lane and the second collection of adjacent zones comprises a second car lane that is adjacent to the first car lane [See Fig 6, element 109], wherein the second given zone in the different second collection of zones is adjacent to the first and third second zones [See Figs. 6 and 7], and wherein the first zone comprises a first polygon and the second zone comprise a second polygon, wherein at least one of the first polygon or the second polygon is user defined [Col 4, lines 29-32 teach: In the exemplary image 111 of FIG. 6, the pedestrian detection zone 104 is shown below user-drawn vehicular and bicycle detection zones 105 (i.e. polygons) in the field of view 112.].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Whiting modified by Wang and in view of Habe explicitly teach wherein the zone transition criterion comprises non- repeated entry into a given zone in which the object was previously detected within a time period defined by the time criterion.
In a related field of endeavor, Ding teaches wherein the zone transition criterion comprises non- repeated entry into a given zone in which the object was previously detected within a time period defined by the time criterion [¶0048 -0050 teach: defining counting in one frame within a set amount of time, and based on a bounding box so that the same human may appear as a different human].
The motivation to combine is the same as for claim 5. [See teaching above].

Regarding claim 12: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Whiting modified by Wang and in view of Habe explicitly teach wherein determining that the object has moved from the first zone to the second zone comprises: mapping a motion point corresponding to the object to a mathematical equation representing a boundary between the first and second zones; and determining, based on the mathematical equation, that the motion point has transitioned from the first zone to the second zone.
In a related field of endeavor, Ding teaches wherein determining that the object has moved from the first zone to the second zone comprises: mapping a motion point corresponding to the object to a mathematical equation representing a boundary between the first and second zones; and determining, based on the mathematical equation, that the motion point has transitioned from the first zone to the second zone [¶0072-0075].
The motivation to combine is the same as for claim 5. [See teaching above].

Regarding claim 19: the claim is merely a method of using the system of claim 5. Whiting teaches a method [a method for accurately identifying and counting pedestrians, Background].  Therefore, the rejection of claim 5 applies equally to this claim.

Regarding claim 20: the claim is merely a method of using the system of claim 6. Whiting teaches a method [a method for accurately identifying and counting pedestrians, Background].  Therefore, the rejection of claim 6 applies equally to this claim.

Regarding claim 25: the claim is merely a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, configure the one or more processors to perform operations using the system of claim 5. Whiting teaches a non-transitory computer-readable medium [software that can be stored on a non-transitory computer-readable storage medium, executed on programmed general-purpose computer, Col 15, lines 22-24].  Therefore, the rejection of claim 5 applies equally to this claim.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Motteram et al., (US 2007 /0222595) teaches a system and method for electronic article surveillance;
Ta et al., (US 2020/03) teaches wireless signals for location determination; and
Jardine et al., (US 2022/0135039) teaches vehicle control system and method.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485